Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on June 23, 2020 and amendment after Final rejection on November 13, 2020 have been entered.  Claims 1-49, 51-55, 57-58, 60-66, 68-69 and 80 were canceled and claim 91-92 were newly added.  Claims 50, 56, 59, 67, 70-72, 75-77, 79, 81-87 and 89 were amended.  Claims 50, 56, 59, 67, 70-79, 81-92 are allowed.
A telephone call was placed on December 22, 2020 to discuss possible Examiner’s Amendment to the claims to place the claims in condition for allowance. On December 22, 2020, the attorney ultimately agreed to amendment of claims 71-72 and 75.

Election/Restrictions
Claims 50, 70-77, 79, 81-92 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 56, 59, 67, 78 are directed to the process using the allowable product or making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, May 24, 2019 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 39, 42, 60-64, 66-69, previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 6, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  The species election requirement as set forth in the Office action mailed on November 6, 2019, is hereby withdrawn. 

Examiner’s Comments
The rejection of claims 79 and 81-85 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the claims filed November 13, 2020.

The rejection of claims 50 and 70-74 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is withdrawn in view of amendment of the claims filed November 13, 2020.

The objection to the drawing is withdrawn in view of amendment of the drawings filed June 23, 2020.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Jasmine Whyte on December 30, 2020.
The application has been amended as follows: 

71. (Currently Amended) The internally cross-linked polypeptide of claim 50, comprising the amino acid sequence of SEQ ID NO: 4, wherein each X in the amino acid sequence except for the X at position 4 of 

72. (Currently Amended) The internally cross-linked polypeptide of claim 50, comprising the amino acid sequence of SEQ ID NO: 6, wherein each X in the amino acid sequence except for the X at position 4 of 

75. (Currently Amended) A polypeptide comprising the amino acid sequence of any one of SEQ ID NOs. 4, 6, 14-19, 21-23, 25, 26, 29, 31, or 32, wherein each X in the amino acid sequence except for the X at position 4 of any one of SEQ ID NOs. 4, 6, 14-19, 21-23, 25, 26, 29, 31, or 32 is an amino acid with a cross-linkable side chain and the side chains of the amino acids with the cross-linkable side chain are cross-linked, and wherein the amino acid at position 4 of any one of SEQ ID NOs. 4, 6, 14-16, 18, 19, 21-23, 25, 26, 29, 31, or 32 is any amino acid.

78. (Currently Amended) A method of making the internally cross-linked polypeptide of claim 75, the method comprising: providing the polypeptide of claim 75 prior to cross-linking; and performing a ring-closing metathesis reaction, thereby forming the internally cross-linked polypeptide.

Claims 50, 56, 59, 67, 70, 73-74, 76-77, 79, 81-92 remain as filed in the amendment filed November 13, 2020.

Reasons for Allowance
The closet prior art is Bird (WO2009042237 A2, cited previously).  Bird teaches wherein the compound is a polypeptide selected from BCL-2 (see claim 138).  Bird further teaches wherein the compound is a BH3 domain (see claims 122-134).  Bird teaches use of a BH3 SAHB which is 

Conclusion
Claims 50, 56, 59, 67, 70-79, 81-92 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654